UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.  FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1 ENDED ON JANUARY 31, 2011 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of Registrant as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company[] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of March 14, 2011 there were 32,127,224 shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Consolidated Balance Sheets(Unaudited) as of January 31, 2011 and April 30, 2010 3 Consolidated Statements of Income and Comprehensive Income for the Three and Nine Months ended January 31, 2011 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flow for the Three and Nine Months ended January 31, 2011 and 2009 (Unaudited) 5 Notes to the Consolidated Financial Statements(Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II  OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 1B. Unresolved Staff Comments 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults upon Senior Securities 38 Item 4. Reserved 38 Item 5. Other Information 38 Item 6. Exhibits 39 Signatures 39 Index to Exhibits 39 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements L & L ENERGY, INC. CONSOLIDATED BALANCE SHEETS AS OF JANUARY 31, 2,2010 January 31, 2011 April 30, 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 8,146,642 $ 7,327,369 Accounts receivable 28,161,201 17,304,949 Prepaid and other current assets 17,832,354 22,670,529 Other receivables 8,738,429 7,956,069 Inventories 10,520,770 9,605,103 Total current assets 73,399,396 64,864,019 Property, plant, equipment, and mine development, net 53,427,682 37,387,194 Construction-in-progress 36,243,000 17,211,093 Intangible assets, net 1,129,408 1,298,469 Long term investment 4,445,402 - Long term receivable 1,051,557 1,259,151 Related party notes receivable 6,436,917 7,141,800 Total non-current assets 102,733,966 64,297,707 TOTAL ASSETS $ 176,133,362 $ 129,161,726 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Bank loans current $ 2,196,000 $ - Accounts payable 5,205,768 1,995,513 Accrued and other liabilities 849,471 1,225,294 Other payables 2,349,241 15,344,920 Taxes payable 14,108,987 10,387,265 Customer deposits 4,919,882 3,937,770 Total current liabilities 29,629,349 32,890,762 LONG-TERM LIABILITIES Bank loans - non current 80,176 4,146,950 Long-term payable 800,000 800,000 Asset retirement obligation 1,277,916 507,279 Total long-term liabilities 2,158,092 5,454,229 Total Liabilities 31,787,441 38,344,991 Commitments and contingencies EQUITY: STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 120,000,000 shares authorized: 31,814,384 and 28,791,735 shares issued and outstanding at January 31, 2011 and April 30, 2010, respectively 31,814 28,792 Additional paid-in capital 45,460,609 32,781,365 Deferred stock compensation - Shares to be issued 274 - Stock subscription - Accumulated other comprehensive income 5,066,770 699,755 Retained Earnings 79,692,533 45,108,530 Treasury stock Total stockholders' equity 126,752,800 78,222,442 Non-controlling interest 17,593,121 12,594,293 Total equity 144,345,921 90,816,735 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 176,133,362 $ 129,161,726 The accompanying notes are an integral part of these consolidated financial statements. 3 L & L ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2 (Unaudited) For the Three Months Ended January 31, For the Nine Months Ended January 31, NET REVENUES $ $ 37,956,263 $ $ 75,183,989 COST OF REVENUES 21,908,104 40,402,155 GROSS PROFIT 16,048,159 34,781,834 OPERATING COSTS AND EXPENSES: Salaries & wages  selling, general and administrative 703,580 2,624,145 Selling, general and administrative expenses, excluding salaries and wages 2,282,464 5,039,388 Total operating expenses 2,986,044 7,663,533 INCOME FROM OPERATIONS 13,062,115 27,118,301 OTHER INCOME (EXPENSE): Interest expense Other income 444,341 12,907 852,459 641,962 Total other (expense) income 158,982 395,632 547,988 INCOME BEFORE PROVISON FOR INCOME TAXES 16,669,316 13,014,350 27,666,289 LESS PROVISION FOR INCOME TAXES 1,924,006 3,091,404 NET INCOME Net income attributable to non-controlling interests 1,532,219 5,375,850 Net income attributable to the Company NET INCOME OTHER COMPREHENSIVE INCOME: Foreign currency translation gain( loss) 1,853 COMPREHENSIVE INCOME $ Comprehensive income attributable to non-controlling interests $ 1,937,138 $ 1,532,219 $ 4,998,828 $ 5,375,850 Comprehensive income attributable to the Company 14,292,071 9,559,978 38,951,020 19,159,077 COMPREHENSIVE INCOME $ 16,229,209 $ 11,092,197 $ 43,949,848 $ 24,534,927 INCOME PER COMMON SHARE  basic $ INCOME PER COMMON SHARE  diluted $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  basic 26,085,648 23,312,703 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted 27,850,355 25,077,410 The accompanying notes are an integral part of these consolidated financial statements. 4 L & L ENERGY, INC. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED January 31,2011 AND 2010 (Unaudited) For the Months Ended January 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 34,584,003 $ 24,574,885 Adjustments to reconcile net income to net cash provided by operating activities: Income from non-controlling interest 4,998,828 - Depreciation and amortization 6,222,658 2,057,388 Amortization for deferred compensation 395,605 1,004,557 Issuance of common stock for services 1,912,339 - Issuance of common stock for employee bonus 1,753,000 - Gain on reduction of debt - Decrease in asset retirement costs - Changes in assets and liabilities, net of businesses acquisitions: Accounts receivable (10,856,252) Prepaid and other current assets 3,936,965 Inventories (915,667) Other receivable (782,360) 2,329,503 Accounts payable 3,210,255 Accrued and other liabilities (375,823) Customer deposit 982,112 2,165,972 Taxes payable 3,721,722 1,117,048 Other payable (12,995,679) - Net cash provided by operating activities 35,791,706 16,319,001 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (10,881,933) (18,233,929) Acquisition of business, net of cash acquired - (4,554,748) Construction-in-progress (29,249,390) - Increase in investments (4,445,402) 573,677 Net cash used in investing activities (44,576,725) (22,215,000) CASH FLOWS FROM FINANCING ACTIVITIES: Loan to associates - 5,983,636 Payment on bank loans (1,870,775) - Payment of Debt - (439,239) Payment to shareholder - (910,791) Additional purchase of noncontrolling interest (427,437) Proceeds from issuance of common stock 2,500,007 9,159,996 Proceeds from warrant extension 50,000 - Warrants converted to common stock 4,669,750 2,598,000 Net cash provided by financing activities 5,348,982 15,964,165 Effect of exchange rate changes on cash and cash equivalents 4,255,310 (37,444) INCREASE IN CASH AND CASH EQUIVALENTS 819,273 10,105,610 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 7,327,369 5,098,711 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 8,146,642 $ 15,204,321 SUPPLEMENTAL NON CASH FLOW INFORMATION: INTEREST PAID $ 446,055 $ 344,739 INCOME TAX PAID $ 2,615,331 $ 1,303,428 NON-CASH INVESTING FINANCING ACTIVITY $ 1,800,000 $ - Stock subscription The accompanying notes are an integral part of these consolidated financial statements. 5 L & L ENERGY, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2 NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION DESCRIPTION OF BUSINESS L & L Energy, Inc. (L&L and/or the Company) was incorporated in Nevada, and is headquartered in Seattle, Washington. Effective on January 4, 2010, the State of Nevada approved the Companys name change from L&L International Holdings, Inc. to L & L Energy, Inc. The Company is a coal (energy) company, and started its operations in 1995. Coal sales are generated entirely in China, from coal mining, clean coal washing, coking and coal wholesales operations. At the present time, the Company conducts its coal (energy) operations in Yunnan and Guizhou provinces, southwest China. As of July 31, 2010, the Company has three operating subsidiaries: KMC, which has coal wholesale operations and Ping Yi Coal Mine (mining operations PYC); two coal mining operations (DaPuAn Mine and SuTsong Mine) including DaPuAns coal washing operations (the 2 Mines or LLC); and L&L Yunnan Tianneng Industry Co. Ltd. (including Hong Xing coal washing and ZoneLin coking operations) (TNI). On August 1, 2009, the Company increased its ownership of the 2 Mines, from 60% to 80%. KMC acquired 100% of the equity of PYC on January 18, 2010 with an effective acquisition date of November 1, 2009. L&L formed a new subsidiary, TNI, in the Yunnan province, China, which owns a 98% controlling interest in TNI. Through TNI, L&L acquired 100% equity of ZoneLin Coal Coking Factory in China (ZoneLin) on February 3, 2010 with an effective acquisition date of November 1, 2009; and acquired 100% equity of SeZone County Hong Xing Coal Washing Factory (Hong Xing) on January 1, 2010 with an effective acquisition date of November 30, 2009. The Company acquired a controlling interest in Hon Shen Coal Co., Ltd. (HSC) in July 2009 and then disposed of HSC to Guangxi Luzhou Lifu Machinery Co. Limited in April 2010. BASIS OF PRESENTATION The consolidated financial statements include the accounts of L & L Energy, Inc. and its affiliates. All intercompany transactions, profits and balances have been eliminated in consolidation . NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim financial information - The consolidated interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. The results of operations for the three and nine months ended January 31, 2011 may not necessarily be indicative of the results of operations which might be expected for the entire year. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in managements opinion, are necessary for fair presentation of the information contained herein. These financial statements should be read in conjunction with the Company's financial statements and notes thereto included in the Company's audited financial statements on Form 10-K for the fiscal year ended April 30 , 2010. Principles of Consolidation -The fully consolidated financial statements include the accounts of the Company, and 100% ownership of KMC subsidiary including coal wholesale and PYC coal mine, 80% of operations of LLC 2 Mines including both coal mining and coal washing, and 98% of TNI (coal washing and coking operations). The Company fully consolidates 100% of the assets, liabilities of its subsidiaries and show the non-controlling interests owned by their respective owners as Non-Controlling Interests. The results of operations of the Companys subsidiaries less amounts attributable to non-controlling interest owners are net income attributable to the Company. All significant inter-company accounts and transactions are eliminated. 6 Use of Estimates - The preparation of financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.In regards to Asset Retirement Obligations (AROs,) the revisions to estimated cash flows pertain to revisions in the estimated amount and timing of required reclamation activities throughout the lives of the respective mines and reflect changes in estimates of closure volumes, disturbed acreages and third-party unit costs as of January 31, 2011. We base these estimates on historical and anticipated results and trends and on various other assumptions that we believe are reasonable under the circumstances, including assumptions as to future events. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results may differ from managements estimates. Cash and Cash Equivalents - Cash and cash equivalent consist of cash on deposit with banks and cash on hand. The Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents, for cash flow statement purposes.Cash includes cash on hand and demand deposits in accounts maintained with state owned banks within the Peoples Republic of China (PRC) and with banks in the United States. The Company maintains balances at financial institutions which, from time to time, may exceed Federal Deposit Insurance Corporation insured limits for the banks located in the United States. Balances at financial institutions or state owned banks within the PRC are not insured and amounted to $3,251,062 and $2,428,509 at January 31, 2011 and April 30, 2010, respectively. As of January 31, 2011 and April 30, 2010, the Company had deposits in excess of federally insured limits totaling $0 and $2,529,565, respectively, in U.S. Banks. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risks on its cash in bank accounts. Revenue Recognition - In accordance with Accounting Standard Codification ASC 605, Revenue Recognition, we recognize revenue when all of the following four criteria are met: Persuasive evidence of an arrangement exists Delivery has occurred The sales price is fixed or determinable Collection is reasonably assured Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. Accounts receivable - The Companys policy is to maintain reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. As of January 31, 2011 and April 30, 2010, the Company determined that no reserve for accounts receivable was necessary. Inventories  Materials, supplies and coal inventory are valued at the lower of average cost or market. Raw coal represents coal stockpiles that may be sold in current condition or may be further processed prior to shipment to a customer. Coal inventory costs include labor, supplies, equipment, operating overhead and other related costs. Non-controlling Interest - In 2009, the Company purchased 60% interests in 2 Mines and subsequently increased the ownership to 80% during 2010. Certain amounts presented for prior periods previously designated as minority interest have been reclassified to conform to the current year presentation. Effective January1, 2009, the Company adopted Financial Accounting Standards (FASB) Accounting Standards Codification (ASC) Topic 810, Consolidation , which established new standards governing the accounting for and reporting of noncontrolling interests (NCI) in partially owned consolidated subsidiaries and the loss of control of subsidiaries. Certain provisions of this standard indicate, among other things, that NCI (previously referred to as minority interests) be treated as a separate component of equity, not as a liability (as was previously the case), that increases and decreases in the parents ownership interest that leave control intact be treated as equity transactions rather than as step acquisitions or dilution gains or losses, and that losses of a partially owned consolidated subsidiary be allocated to the NCI even when such allocation might result in a deficit balance. This standard also required changes to certain presentation and disclosure requirements. The provisions of the standard were applied to all NCI prospectively, except for the presentation and disclosure requirements, which were applied retrospectively to all periods presented. As a result, upon adoption, the Company retroactively reclassified the Minority interest balance previously included in the Other liabilities section of the consolidated balance sheets to a new component of equity with respect to NCI in consolidated subsidiaries. The adoption also impacted certain captions previously used on the consolidated statements of income and other comprehensive income, largely identifying net income including NCI and net income attributable to the Company. 7 The net income (loss) attributed to the NCI has been separately designated in the accompanying statements of income and other comprehensive income. Losses attributable to the NCI in a subsidiary may exceed the NCIs interests in the subsidiarys equity. The excess attributable to the NCI is attributed to those interests. The NCI shall continue to be attributed its share of losses even if that attribution results in a deficit NCI balance. Foreign Currency Translation - The accounts of the Companys Chinese subsidiaries are maintained in RMB and the accounts of the U.S. parent company are maintained in USD. The accounts of the Chinese subsidiaries were translated into USD in accordance with ASC Topic 830, Foreign Currency Matters , with the RMB as the functional currency for the Chinese subsidiaries. According to ASC 830, all assets and liabilities were translated at the exchange rate on the balance sheet date, stockholders equity is translated at historical rates and statement of income items are translated at the weighted average exchange rate for the period. The resulting translation adjustments are reported under other comprehensive income in accordance with ASC Topic 220, Comprehensive Income . Gains and losses resulting from the translations of foreign currency transactions and balances are reflected in the statements of income. Asset Retirement Cost and Obligation - Asset retirement costs are accounted for in accordance with ASC Topic 410-20, Asset Retirement Obligations . Pursuant to ASC 410-20, the Company recognizes the fair value of the liability for an asset retirement obligation, which is recorded in the period in which it is incurred and the corresponding cost capitalized by increasing the carrying amount of the related long-lived asset. The fair value of the liability is estimated using projected discounted cash flows. In subsequent periods, the retirement obligation is accreted to its future value, which is the estimate of the obligation at the asset retirement date. The liability is accreted to its present value each period, and the capitalized cost is depreciated or depleted over the useful lives of the respective assets. If the liability is settled for an amount other than the recorded amount, a gain or loss would be recognized at such time. The Company reviews the asset retirement obligation at least annually and makes necessary adjustments for permitted changes as granted by government authorities and for revisions of estimates of the amount and timing of costs. In regards to Asset Retirement Obligations (AROs,) the revisions to estimated cash flows pertain to revisions in the estimated amount and timing of required reclamation activities throughout the lives of the respective mines and reflect changes in estimates of closure volumes, disturbed acreages and third-party unit costs as of January 31, 2011. We base these estimates on historical and anticipated results and trends and on various other assumptions that we believe are reasonable under the circumstances, including assumptions as to future events. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results may differ from managements estimates. Property, Plant, Equipment, and Mine Development - Property, plant equipment and mine development are stated at cost, less accumulated depreciation. Costs of mine development, expansion of the capacity of or extending the life of the Companys mines are capitalized and principally amortized using the units-of-production method over the actual tons of coals produced directly. Mobile mining equipment and other fixed assets are stated at cost and depreciated on a straight-line basis over their estimated useful lives. Leasehold improvements are amortized over their estimated useful lives or the term of the lease, whichever is shorter. Major repairs and betterments that significantly extend original useful lives or improve productivity are capitalized and depreciated over the period benefited. Maintenance and repairs are generally expensed as incurred. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts and any gain or loss is included in operations. Building, mining structure, and plant are related to our coal mining related operations. The mining structure includes the main and auxiliary mine shafts, underground tunnels, and other integrant mining infrastructure. Depreciation for the mine shafts is provided to write off the cost of the mining structure using the units of production method based on proven reserves. 8 The estimated useful lives for each category of the fixed assets are as follows: Building, Mining Structure and Plant 20 to 25 Years Motor Vehicles and Equipment 5 Years Machinery 10 to 12.5 Years Construction-in-progress - Construction-in-progress consists of amounts expended for mine construction. Once building construction is completed, the cost accumulated in construction-in-progress is transferred to property, plant, equipment and mine development. Impairment of Long-Lived Assets - The Company applies the provisions of ASC Topic 360,  Property, Plant, and Equipment  which addresses financial accounting and reporting for the impairment or disposal of long-lived assets. The Company evaluates the recoverability of its long-lived assets if circumstances indicate impairment may have occurred. This analysis is performed by comparing the respective carrying values of the assets to the current and expected future cash flows, on an undiscounted basis, to be generated from such assets. ASC 360 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair values are reduced for the cost of disposal. Based on its review, the Company believes that as of January 31, 2011 and April 30, 2010, there was no impairment of its long-lived assets. Intangible Assets - The Company applies Accounting Standards Codification (ASC) Topic 350, Intangibles - Goodwill and Other Intangible Assets , to record goodwill and intangible assets. In accordance with ASC 350, certain intangible assets are to be assessed periodically for impairment using fair value measurement techniques. Goodwill is tested for impairment on an annual basis as of the end of the Company's fiscal year, or more frequently when impairment indicators arise. The Company evaluates the recoverability of intangible assets periodically and takes into account events and circumstances which indicate that impairment exists. The Company believes that as of January 31, 2011 and April 30, 2010, there was no impairment of its goodwill. Income Taxes - The Company utilizes the asset and liability method of accounting for income taxes, under which deferred taxes are determined based on the temporary differences between the financial statement and tax basis of assets and liabilities using tax rates expected to be in effect during the years in which the basis differences reverse. A valuation allowance is recorded when it is more likely than not that some of the deferred tax assets will not be realized. GAAP also requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. As of January 31, 2011, income tax positions must meet a more-likely-than-not recognition threshold to be recognized. A tax position is recognized as a benefit only if it is more likely than not that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the more likely than not test, no tax benefit is recorded. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. No material deferred tax amounts were recorded at January 31, 2011 and April 30, 2010, respectively. GAAP also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosures and transition. The charge for taxation is based on the results for the reporting period as adjusted for items, which are non-assessable or disallowed. It is calculated using tax rates that have been enacted or substantively enacted by the balance sheet date. 9 The Companys operating subsidiaries located in PRC are subject to PRC income tax. The new Chinese Enterprise Income Tax (EIT) law was effective on January 1, 2008. Under the new Income Tax Laws of PRC, a company is generally subject to income tax at an effective rate of 25% on income reported in the statutory financial statements after appropriated tax adjustments. The statutory rate is 3% and 5% for entity LLC and TNI respectively since they are owned in the form of partnerships. Stock-Based Compensation - The Company records stock-based compensation in accordance with ASC Topic 718, Compensation  Stock Compensation . ASC 718 requires companies to measure compensation cost for stock-based employee compensation at fair value at the grant date and recognize the expense over the employees requisite service period by using the Black-Scholes option pricing model, . Under ASC 718, the Companys volatility is based on the historical volatility of the Companys stock or the expected volatility of similar companies. The expected life assumption is primarily based on historical exercise patterns and employee post-vesting termination behavior. The risk-free interest rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Fair Value Measurements - For certain of the Companys financial instruments, including cash and cash equivalents, accounts receivable, other receivable, accounts payable and other payables, the carrying amounts approximate their fair values due to their short maturities. In addition, the Company has long-term debt with financial institutions. The carrying amounts of the line of credit and other long-term liabilities approximate their fair values based on current rates of interest for instruments with similar characteristics. ASC Topic 820,  Fair Value Measurements and Disclosures , requires disclosure of the fair value of financial instruments held by the Company. ASC 825, Financial Instruments, defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures. The carrying amounts reported in the consolidated balance sheets for receivables, certain other current assets and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: Level 1 inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company did not identify any other non-recurring assets and liabilities that are required to be presented in the consolidated balance sheets at fair value in accordance with ASC 825. Earnings Per Common Share - Earnings per share is calculated in accordance with the ASC Topic 260, Earnings Per Share . Basic earnings per share is calculated by dividing income available to common stockholders by the weighted average number of common shares outstanding. Diluted earnings per share is based on the assumption that all dilutive convertible shares and stock options and warrants were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, warrants and options are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Concentration of Risk - For the three months ended January 31, 2011, we had two major customers who purchased 20% of the Companys total sales. In addition, we had two major suppliers who provided 28% of our total purchases. Advertising Costs - The Company expenses the cost of advertising as incurred or, as appropriate, the first time the advertising takes place.Advertising costs for the three and nine months ended January 31, 2011, 2010 were not significant. 10 Statement of Cash Flows - In accordance with ASC Topic 230  Statement of Cash Flows , cash flows from the Companys operations are calculated based upon the local currencies using the average translation rates. As a result, amounts related to assets and liabilities reported on the consolidated statements of cash flows will not necessarily agree with changes in the corresponding balances on the consolidated balance sheets. Reclassification - Certain reclassifications have been made to the fiscal 2011 and 2010 consolidated financial statements to conform to the fiscal 2011 consolidated financial statement presentation. These reclassifications had no effect on net loss or cash flows as previously reported. New accounting pronouncements Business Combinations: In December 2010, the FASB issued amended guidance related to Business Combinations. The amendments affect any public entity that enters into business combinations that are material on an individual or aggregate basis. The amendments specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The amendments also expand the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The amendments are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2010. Early adoption is permitted. The Company will assess the impact of these amendments on its consolidated financial statements if and when an acquisition occurs. IntangiblesGoodwill and Other: In December 2010, the FASB issued amended guidance related to IntangiblesGoodwill and Other. The amendments modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that impairment may exist. The qualitative factors are consistent with the existing guidance and examples, which require that goodwill of a reporting unit be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December15, 2010. Early adoption is not permitted. The Company does not believe that this guidance will have a material impact on its consolidated financial statements. Subsequent Events: The FASB has issued amended guidance for subsequent events. The amendment removes the requirement for an SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of U.S.GAAP. The FASB also clarified that if the financial statements have been revised, then an entity that is not an SEC filer should disclose both the date that the financial statements were issued or available to be issued and the date the revised financial statements were issued or available to be issued. The FASB believes these amendments remove potential conflicts with the SEC's literature. All of the amendments were effective upon issuance (February24, 2010). The adoption of this guidance did not have a material impact on the Company's consolidated financial statements. Fair Value Measurements: In January 2010, the FASB issued amended guidance for Fair Value Measurements and Disclosures. This update requires some new disclosures and clarifies existing disclosure requirements about fair value measurement. The FASB's objective is to improve these disclosures and, thus, increase the transparency in financial reporting. Specifically, this update requires that a reporting entity disclose separately the amounts of significant transfers in and out of Level1 and Level2 fair value measurements and describe the reasons for the transfers; and in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements. In addition, this update clarifies the requirements of existing disclosures. For purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and a reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. This update was adopted on January1, 2010, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level3 fair value measurements. The adoption of this guidance did not have a material impact on the Company's consolidated financial statements. Those disclosures are effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. Early application is permitted. The Company does not believe that this guidance will have a material impact on its consolidated financial statements. 11 Receivables: In July 2010, the FASB issued Accounting Standards Update (ASU) No.2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. ASU No.2010-20 amends the guidance with ASC Topic 310, Receivables to facilitate financial statement users evaluation of (1)the nature of credit risk inherent in the entitys portfolio of financing receivables; (2)how that risk is analyzed and assessed in arriving at the allowance for credit losses; and (3)the changes and reasons for those changes in the allowance for credit losses. The amendments in ASU No.2010-20 also require an entity to provide additional disclosures such as a rollforward schedule of the allowance for credit losses on a portfolio segment basis, credit quality indicators of financing receivables and the aging of past due financing receivables. The Company is required to adopt ASU No.2010-20 as of December15, 2010 and is currently evaluating the impact the new disclosure requirements will have on its financial statements and notes. NOTE 3. BUSINESS COMBINATIONS The Company has been actively acquiring smaller coal companies who lack the capital and/or management expertise to maximize growth and safety. The Company will continue to seek opportunities to purchase other mining operations as well as coal washing and coal coking operations. Acquisition of Hon Shen Coal Co. LTD ( HSC ) On July 16, 2009, the Company entered into an agreement to acquire a 65% equity interest in the coal washing facility (a distinctive operation) of HSC in Yunnan Province for a purchase price of 10,000,000 RMB (equivalent to approximately US$1,464,129). Aggregate cash payments of 2,000,000 RMB (equivalent to approximately US$292,826) were made in August 2009. Subsequently, the Company entered into an Acquisition and Capital Increase Agreement, effective as of October 23, 2009, pursuant to which the Company increased its equity interest in HSCs coal washing facility from 65% to 93% and acquired a 93% equity interest in HSCs coking facilities (another distinctive operation of HSC), resulting in the Company acquiring a 93% equity interest in HSCs entire coal washing and coking operations. In connection with such acquisition, HSCs registered capital was increased from 3,600,000 RMB to 60,000,000 RMB and then subsequently reduced to 30,000,000 RMB (equivalent to approximately US$4,400,000). Initially, the total purchase price for the Companys 93% equity interest in HSCs coal washing and coking operations was 55,800,000 RMB Subsequently, pursuant to an Acquisition and Capital Increase Agreement dated December 9, 2009 (the  December Agreement ), the total purchase price was reduced to 26,400,000 RMB (equivalent to approximately US$3,865,300). Under the December Agreement, 6,000,000 RMB is payable within three months after signing and 20,400,000 RMB is payable within two years after receipt from the Chinese Government of necessary approvals for the parties to cooperate. The Company made additional payments of 200,000 RMB in October 2009 and 400,000RMB in November 2009, for a total of 2,600,000 RMB (equivalent to approximately US$380,000) of the aggregate 26,400,000 RMB purchase price. The following table summarizes the allocation of the purchase price to the fair values of the assets at the date of acquisition of the HSC coal washing facility: Allocation of purchase price: Current assets $3,162 Fixed assets Intangible assets Fair value of assets $2,545,420 Less: Fair value of liabilities Net assets acquired $2,248,392 Non-controlling interest $786,937 12 The following table summarizes the allocation of the purchase price to the fair values of the assets at the date of acquisition of the HSC coking facility: Allocation of purchase price: Current assets $542,148 Property, plant and equipment Intangible assets Fair value of assets $4,324,522 Less: Fair value of liabilities Net assets acquired $2,119,539 Non-controlling interest $148,368 Sale of HSC In late 2009, early 2010, the Company determined that it was in the best interest of the Company for managements time to be expended on other prospective acquisitions that would provide a better return to its stockholders. Therefore, on April 18, 2010, the Company entered into an Equity Sale and Purchase Agreement (the  Equity Sale Agreement ) with Guangxi Liuzhou Lifu Machinery Co, Ltd, whereby the Company sold its 93% equity ownership interest in HSC for 41,000,000 RMB (equivalent to approximately US$6,000,000). Guangxi Liuzhou Lifu Machinery Co, Ltd assumed the obligation of the Company to pay to HSC 23,800,000 RMB (equivalent to approximately US$3,485,300) that remained payable to HSC pursuant to the December Agreement. Guangxi Liuzhou Lifu Machinery Co, Ltd also agreed to pay the remaining balance of 17,200,000 RMB (equivalent to approximately US$2,514,700) to the Company in three installments, (1) 3,440,000 RMB (approximately $502,940 USD) within six months of the sale, (2) 5,160,000 RMB (approximately $754,410 USD) between six months and twelve months after the sale, and (3) 8,600,000 RMB (approximately $1,257,350) between twelve and twenty-four months after the sale. Pursuant to the Equity Sale Agreement, if Guangxi Liuzhou Lifu Machinery Co, Ltd does not make such scheduled payments, a penalty of 1% of the applicable payment will be assessed for any deadline that is missed. Additionally, interest of 3.5% per annum of the applicable payment will be assessed as of the day after the applicable payment date. The portions of the purchase price that are due within twelve months after the sale (i.e., the first two installments) are included as Other receivables on the Companys consolidated balance sheets and the portion of the purchase price due within 24 months of the sale (i.e., the third installment) is included as a Long term receivable on the Companys consolidated balance sheets. The Company recorded US$834,181 as income from discontinued operations and recognized a gain of US$1,017,928 on the sale. Ping Yi Mine On January 18, 2010, the Company, through an indirect subsidiary, Baoxing Economic and Trade Co., entered into am Acquisition Agreement to acquire 100% of the Ping Yi Coal Mine ( PYC ), with an effective date of November 1, 2009, for a purchase price of 27,042,593 RMB (equivalent to approximately US$3,955,041). The Company paid 23,042,593 RMB (equivalent to US$3,369,390) upon signing of the Acquisition Agreement. An installment of 1,000,000 RMB (equivalent to US$146,412) was payable in February 2010, but has not yet been paid by the Company. The remaining balance of 3,000,000 RMB (equivalent to US$439,239) is payable two years after signing of the Acquisition Agreement. 13 The following table summarizes the allocation of the purchase price to the fair values of the assets at the date of acquisition: Allocation of purchase price: Current assets $2,305,108 Property, plant and equipment Intangible assets Fair value of assets $8,851,690 Less: Fair value of liabilities Net assets acquired $3,955,041 SeZone County Hong Xing Coal Washing Factory ( Hong Xing ) On January 1, 2010, the Company through its 98% owned subsidiary, L&L Yunnan Tianneng Industry Co. LTD ( TNI ) , acquired 100% of the equity of Hong Xing by entering into an Acquisition Agreement, effective as of November 30, 2009, with a purchase of 6,828,500 RMB (equivalent to US $1,000,000). The total amount of the purchase price was contributed by the Company to TNI and subsequently paid. The following table summarizes the allocation of the purchase price to the fair values of the assets at the date of acquisition: Allocation of purchase price: Current assets $186,017 Property, plant and equipment Intangible assets Fair value of assets $1,454,344 Less: Fair value of liabilities Net assets acquired $980,000 Noncontrolling interest $20,000 Luping County ZoneLin Coal Coking Factory in China ( Zonelin ) On February 3, 2010, the Company through its 98% owned subsidiary, TNI, acquired 100% equity of Zonelin by entering into an Acquisition Agreement for a purchase price of 13,675,000 RMB (equivalent to US$2,000,000). The Company has paid 6,837,500RMB (equivalent to US$1,000,000) of the purchase price and the remaining balance of 6,837,500RMB (equivalent to US$1,000,000) is payable in five annual installments with the first payment due by the second anniversary of the signing of the acquisition agreement. The following table summarizes the allocation of the purchase price to the fair values of the assets at the date of acquisition: 14 Allocation of purchase price: Current assets $3,170,432 Property, plant and equipment Intangible assets Fair value of assets $6,725,662 Less: Fair value of liabilities Net assets acquired $2,000,000 Noncontrolling interest $40,000 The following unaudited pro forma condensed combined financial information presents the results of operations of the Company as they may have appeared if the acquisition of PYC, Zonelin and Hong Xing, presented in the aggregate, collectively, had been completed on May 1, 2009. For the nine months period January 31, 2010 Net revenue $ 101,109,050 Income from operation 36,030,693 Net income $ 27,700,880 Basic proforma earnings per share $ 0.94 Diluted proforma earnings per share $ 0.92 NOTE 4. RISKS AND UNCERTAINTIES Cash includes cash on hand and demand deposits in accounts maintained with state owned banks within the Peoples Republic of China (PRC) and with banks in the United States. Balances at financial institutions or state owned banks within the PRC are not insured and amounted to $3,251,062 and $2,428,509 at January 31, 2011 and April 30, 2010, respectively. As of January 31, 2011 and April 30, 2010, the Company had deposits in excess of federally insured limits totaling $0 and $2,529,565, respectively, in U.S. Banks. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risks on its cash in bank accounts. NOTE 5. PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets as of January 31, 2011 and April 30, 2010 consist of: Description January 31, 2011 April 30, 2010 Advances to suppliers $17,172,610 $ 11,327,289 Bill receivable - Advanced to employees Other Total $17,832,354 $ 22,670,529 15 NOTE 6. OTHER RECEIVABLES Other receivables consist of the following: Description January 31, 2011 April 30, 2010 Short term loans to business associates $ 7,479,278 $ 6,608,247 HSC receivable Other - Total $ 8 ,738,429 $ 7,956,069 NOTE 7. INVENTORIES Inventories are primarily related to coal located at KMC, 2 Mines, PYC and TNI. Inventories consist of the following: Description January 31, 2011 April 30, 2010 Raw Coal $ 7,121,361 $ 9,054,714 Coke Coal 231,804 395,233 Fine Coal 3,167,605 155,156 Total $ 10,520,770 $ 9,605,103 NOTE 8. PROPERTY, PLANT, EQUIPMENT AND MINE DEVELOPMENT Property, plant, equipment and mine development consist of the following: Description January 31, 2011 April 30, 2010 Mine development $ 27,969,433 $ 21,098,410 Mineral rights 4,389,155 3,832,288 Building and improvements 9,615,435 2,025,661 Machinery and equipment 19,776,520 12,872,896 61,750,543 39,829,255 Accumulated depreciation (8,322,861) (2,442,061) Property, Plant and Equipment, net $ 53,427,682 $ 37,387,194 Depreciation expense was $1,490,128 and $5,880,800 for the three and nine months ended January 31, 2011, respectively. Depreciation expense was $1,390,645 and $1,117,841 for the three and nine months ended January 31, 2010, respectively. 16 We have reclassified Mineral Rights as Property, Plant, Equipment and Mine Development. Mineral Rights were disclosed as Intangible Assets as of July 31, 2010. We amortize our mining rights using the units-of-production basis in fiscal year 2011. Mineral rights represent the exclusive right, granted by the Chinese government, to operate the 2 Mines and PYC. The rights were acquired in the first quarter of 2008 as a result of the acquisition of the 2 Mines on May 1, 2008 and on November 1, 2009, respectively. The Company has elected to use unit-of-production method to amortize its mineral rights. NOTE 9. CONSTRUCTION IN PROGRESS Construction in progress includes mine development, ventilation and electrical system improvements for the PYC mine and the two coal mines, building of staff quarters, and beginning construction of a sewage treatment system and road expansion for the washing facilities. Construction in progress was $ 36,243,000 and $ 17,211,093 as of January 31, 2011 and April 30, 2010, respectively. NOTE 10. INTANGIBLE ASSETS Amortization expense was $217,851 and zero for the three months ended January 31, 2011 and 2009, respectively. Intangible assets consist of the following: Description January 31, 2011 April 30, 2010 Customer relationship $ $ Technology Goodwill Accumulated amortization $ $ We have reclassified Mineral Rights to Property, Plant, Equipment and Mine Development. Mineral Rights were disclosed as Intangible Assets in prior financial statements . NOTE 11. LONG TERM INVESTMENT The Company invested $4.4 million in Bowie Resources, LLC, which owns and operates the Bowie Mine, a Colorado-based coal mine (Bowie) as of January 31, 2011. NOTE 12 . ASSET RETIREMENT OBLIGATION With respect to the 2 mines, Yunnan Province government authority established 3 RMB per extracted ton for natural resource surcharge for mine clean up. The Company expects to extract approximately ten million tons of coal over the remaining forty years of mining rights. The interest rate used in the net present value calculation is 8%. As for the Ping Yi Mine, Gui Zhou Province government established 2 RMB per extracted ton for natural resource surcharge for mine clean up. The Company expects to extract approximately 13.5 million tons of coal over the remaining fifty years of mining rights. The interest rate used in the net present value calculation is 8%. The following is a summary of the change in the carrying amount of the asset retirement obligation as of January, 31, 2011 and the year ended April 30, 2010. January 31, 2011 April 30, 2010 Beginning balance at May 1 $ $ - Liabilities incurred during the period - Increase in estimated costs 693,982 - Liabilities settled during the period - - Accretion of interest $ $ 17 NOTE 13 . OTHER PAYABLES Other Payables consist of the following: Description January 31, 2011 April 30, 2010 Payable to previous owners of ZoneLin (less non-current) $ 200,000 $ 200,000 Payable to previous owners of Ping Ying Coal Mine 433,670 Payable to business associates (1) - 9,098,023 Others 5,613,227 Total current other payables 15,344,920 Payable to previous owners of ZoneLin (non-current) (2) 800,000 Other non-current - - $ 3,149,241 $ 16,144,920 Total Other Payables was $16.1 million as of April 30, 2010. None of these payables bear interest and are not collateralized by any assets of the Company. $7.4 million was a temporary interest free loan from a business partner, which was repaid in the first quarter ended July 31, 2010. $1.4 million are part of the considerations to the non-controlling interest owners of the coal mines acquired during FY 2010, which will be paid according to the terms of the acquisition. The other $1.7 million are for miscellaneous payment of fees related to maintenance, safety, employee training for security and environmental. Payments are short-term, it is settled before 12/2010. Four annual installments will be paid. NOTE 14 . INCOME TAX PAYABLE Incomes tax payable balance was $14,108,987 and $10,387,265 as of January 31, 2011 and April 30, 2010, respectively. Taxes payable consist of the following: Description January31, 2011 April 30, 2010 VAT payable $ $ 5,109,967 Income tax payable 3,878,426 Other taxes payable 1,398,872 $ $ 10,387,265 NOTE 15 INCOME TAXES The Companys main operations are located in China. The Company is subject to corporate income taxes primarily in two taxing jurisdictions, China, and the United States of America. The income of the Company is mainly generated via its 2 Mines, KMC, and TNI which are foreign entities located in China. The Company incurs tax liability for the coal operations charged at 25% of net profit. As the 2 Mines (DaPuAn Mine and SuTsong Mine) are in a heavily regulated resource business in China, and HongXing and ZoneLin are in a form of proprietorship, thus the tax rate of 3% and 5% of total revenue proceeds is applied to 2 Mines and TNI, respectively, subject to provisional adjustments when the coal sale changes. As no cash or funds were repatriated from China to the U.S., the Companys income was not subject to the U.S. federal taxation, under subpart F, income from controlled foreign company, of the U.S. Internal Revenue Code. 18 The Companys income tax liability for the period ended January 31, 2011 and April 30, 2010 was $8,710,438 and $3,878,426, respectively. These tax payables to Chinese local governments can be postponed temporarily as we are a U.S. company bringing in U.S. management skills and investing capital to increase coal production and safety standards, beneficial to the Chinese local communities. According to Chinese law, a new joint venture located in the western part of China may benefit under the Go-West policy to enjoy a special Chinese tax rebates from the government, thus there is a high probability that the 2 Mines, KMC and TNI tax liability payments may be delayed or mitigated. The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Income and Comprehensive Income: The significant component for income taxes is described for both US and PRC operation as of January 31, 2011 and April 30, 2010 are described below. a) United States of America As of January 31, 2011, the Company in the United States had $15,286,951 in net operating loss carry forwards available to offset future taxable income. Federal net operating losses can generally be carried forward twenty years. The deferred tax assets as of January 31, 2011 consist mainly of net operating loss carry forwards. Due to the uncertainty in the realization of the related deferred tax assets of $904,579 a reserve equal to the amount of deferred income taxes has been established at January 31, 2011. The Company has provided 100% valuation allowance to the deferred tax assets as of January 31, 2011. b) Peoples Republic of China (PRC) Pursuant to the PRC Income Tax Laws, the Company's subsidiaries are generally subject to Enterprise Income Taxes ("EIT") at a statutory rate of 25% for KMC. The LLC and TNI entities are owned in the form of partnerships, thus, the statutory rate is 3% and 5%, respectively. Tax Rate Reconciliation Substantially all of the Companys income before income taxes and related tax expense are from PRC sources. Actual income tax benefit reported in the consolidated statements of operations and comprehensive income differ from the amounts computed by applying the US statutory income tax rate of 34% to income before income taxes for the three and nine months ended January 31, 2011 and 2010 for the following reasons: For the three-month period ended January 31, For the nine-month period ended January 31, Consolidated pretax income $ 16,669,317 $ 13,014,350 $ 45,919,885 $ 27,696,289 Expected income tax expense 5,667,568 4,424,879 15,612,761 9,406,538 Difference between statutory rate and foreign effective tax rate Change in valuation allowance 919,250 559,900 2,596,321 971,591 Actual tax expense $ 2,147,548 $ 1,924,007 $ 6,337,053 $ 3,091,405 Consolidated effective tax rate 13% 15% 14% 11% 19 NOTE 16 . ADVANCES TO SUPPLIERS Cash advances are typically made to coal suppliers to guarantee a certain delivery of coal to us at a specified time and price. Since the demand for coal is high, we set up agreements with these suppliers, with cash deposits, to ensure a constant supply of coal to our washing and coking facilities. Advanced to suppliers amounted to $17,172,610 as compared to $11,327,289 as of January 31, 2011 and April 30, 2010, respectively. NOTE 17 . BANK LOANS During the third quarter of 2009, as part of the acquisitions of TNI and PYC, the Company assumed two loan agreements with banks in China. The first loan with TNI was for RMB 14,300,000 or approximately $1,951,000. This loan carried an interest rate of 5.4% per annum and matures on December 23, 2011. The second loan with PYC was for RMB 15,000,000 or approximately $2,196,000. The loan carries an interest rate of 9.7% per annum and matures on February 26, 2011. Both loans are unsecured. Total bank loan balance is $2,276,176 and $4,146,950 as of January 31, 2011 and April 30, 2010, respectively. Interest expense recognized on the loan was $119,847 and $291,315 for the three and nine months ended January 31, 2011, respectively. NOTE 18 . RELATED PARTY TRANSACTIONS The Company loan money to various entities that have non-controlling interest with us. These loans are notes receivable, secured by assets and machinery of the various mines or businesses and are for the establishment of good business practice and long term relationships with these non-controlling interest owners.Because the borrowers under the notes have businesses in which we have an interest, we believe the borrowers are considered as related parties Total amount of the related party transaction is approximately $6 million as of January 31, 2011 which is tabled below. While in the prior year, as of January 31, 2009, total related party transaction amounted to approximately $1.9 million, which is an advance to a KMC manager for the development of the Tian-Ri Coal Mine. Borrowers USD Maturity Collateralized by Associates to DaPuAn Coal Mine $ 927,263 May 1, 2015 Mine Assets Associates to Tian Ri Coal Mine May 1, 2015 Machinery Associates to SuTsong Coal Mine 2,474,753 May 1, 2015 Mining Equipment Yunnan Tinnan Co. Ltd. May 1, 2015 Mine Assets $ 6,436,917 NOTE 19 . STOCKHOLDERS EQUITY For the three and nine months ended January 31, 2011, 500,060 and 874,564 shares of our common stock were issued, respectively, with a value of $2,715,357 and $5,745,607 respectively. The Board of Directors approved to issue shares in respect to the services provided by Dickson Lee, our CEO and Chairman of the Board, and Clayton Fong, our Executive Vice President of Operations, during the 2010 fiscal year. As of January 31, 2011, the Company issued 111,276 shares to Dickson Lee and 81,317 shares to Clayton Fong, with the share value of $811,200 and $592,800, respectively. For the three and nine months ended January 31, 2011, 1,193,850 and 2,422,155 warrants were exercised at average exercise price of $3.05 and $3.16, respectively, for cash proceeds of $2.6 million and $ 4.67 million, respectively. 20 Units Weight Average Exercise Price Outstanding at April 30, 2010 3,385,329 $2.50 Issued - Exercised (1,009,555) $3.32 Cancelled - Expired - Outstanding at July 31, 2010 2,375,774 $3.40 Issued - Exercised (218,750) $2.80 Cancelled - Expired - Outstanding at October 31, 2010 2,157,024 $3.46 Issued 80,000 Exercised (1,193,850) $3.05 Cancelled - Expired - Outstanding at January 31, 2011 1,043,174 $3.16 NOTE 20 . NON-CONTROLLING INTEREST As described in Note 1 to the consolidated financial statements, the Company has a controlling interest in L&L Coal Partners (2 coal mining operations) and TNI. During the fiscal year 2010, the Company increased its ownership interest in L&L Coal Partners to 80% from 60% in April 2009. As of January 31, 2011, there was 20% equity non-controlling interest in L&L Coal Partners and a 2% equity non-controlling interest in TNI. Included below is a schedule of changes in ownerships interest as of January 31, 2011 and April 30, 2010: January 31, 2011 April 30, 2010 Beginning balance $ 12,594,293 $ 12,731,987 Non-controlling interest related to acquisitions - 995,305 Net income related to non-controlling interest 7,040,555 Increase in controlling interest - (7,760,824) Non-controlling interest related to disposal - (412,730) Ending balance $ 17,593,121 $ 12,594,293 21 NOTE 21 . EARNINGS PER SHARE The Company only had common shares and warrants issued and outstanding as of January 31, 2011. Under the treasury stock method of earnings per share, the Company computed the diluted earnings per share as if all issued warrants were converted to common stock and cash proceeds were used to buy back common stock. For the Three Months Ended January 31, For the Nine Months Ended January 31, Net income $ $ Number of Shares Per Share  Basic $ $ Effect of dilutive shares $ $ Number of dilutive shares Per Share  Diluted $ $ NOTE 22 . COMMITMENTS AND CONTINGENCIES Operating Leases The Company has operating leases for the Seattle office and the GuangZhou office. Both are non-cancelable leases, expiring in January 2011 and November 2011, respectively.The non-cancelable operating lease agreements require that the Company pay certain operating expenses, including management fees related to the leased premises. The future minimum rental payments in less than a year and in greater than a year are $107,503 and $4,889, respectively. The Seattle office lease was amended which extended the expiring date from January 2011 to July 2011. Commitments The PRC adopted extensive environmental laws and regulations that affect the operations of the coal mining industry. The outcome of environmental liabilities under proposed or future environmental legislation cannot be reasonably estimated at present, and could be material. Under existing legislation, however, Company management believes that there are no probable liabilities that will have a material adverse effect on the financial position of the Company. The Companys operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in North America. These include risks associated with, among others, the political, economic and legal environments and foreign currency exchange. The Companys results may be adversely affected by changes in the governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversions and remittance abroad, and rates and methods of taxation, among other things. The majority of the Company sales, purchases and expense transactions are denominated in RMB and most of the Companys assets and liabilities are also denominated in RMB. The RMB is not freely convertible into foreign currencies under the current law. In China, foreign exchange transactions are required by law to be transacted only by authorized financial institutions. Remittances in currencies other than RMB may require certain supporting documentation in order to affect the remittance . Litigation Bratek v. L&L Financial Holdings, et al. On or about November 13, 2009, Ronald F. Bratek (an individual) filed a Complaint in the Superior Court of New Jersey, Mercer County, against the Company (under its former name "L&L Financial Holdings, Inc.") and Dickson V. Lee. The Company has an agreement in principle to settle this case on terms acceptable to the Company, which terms are not material in relation to the current assets of the Company. 22 NOTE 23 . STOCK INCENTIVE PLAN On September 9, 2010, our Board of Directors adopted the 2010 Stock Incentive Plan (the 2010 Plan), which was approved by our shareholders at our annual meeting of the shareholders held on the same date. The 2010 Plan authorizes the Board of Directors or one or more of its members to grant options to eligible individuals to purchase shares of common stock our Company to eligible individuals.Eligible individuals may be employees, non-employee members of the Board or the board of directors of any Parent or Subsidiary, and consultants who provide valuable service to us or our Parent or Subsidiary. Options to purchase Common Stock may be incentive stock options, stock units, stock appreciation rights or non-statutory stock options as determined by the Board of Directors or its delegate. 4,200,000 shares of Common Stock were reserved for issuance. Each option agreement specifies the term as to when the option is to become exercisable. Standard options vest at a rate of at least 20% of the underlying shares per year over five years and have a maximum term of 10 years. However, in no event shall an incentive stock option granted to a 10% or greater stockholder be granted at an exercise price less than 110% of the fair market value of the stock on the date of grant. As of January 31, 2011, there was no options granted from the 2010 Plan. NOTE 24 . SEGMENT INFORMATION The Company reports its operations primarily through the following reportable operating segments: coal mining, coal wholesaling, coking coal washing revenue. The Companys chief operating decision maker uses operating income as the primary measure of segment profit and loss. For the Three Months Periods Ended January 31, For the Nine Months Periods Ended January 31, Total Revenues (including intersegment sales) Coal mining revenue $ 20,659,192 $ 17,686,052 $ 57,896,500 $ 36,944,180 Coal wholesale revenue 11,158,461 3,775,158 21,728,398 11,847,306 Coking revenue 7,370,934 8,370,049 22,138,270 8,719,537 Coal washing revenue 33,772,936 8,125,004 94,928,894 17,672,966 $ 72,961,523 $ 37,956,263 $ 196,692,062 $ 75,183,989 Intersegment revenues Coal mining revenue $ - $ - $ - $ - Coal wholesale revenue - Coking revenue - Coal washing revenue 7,066,939 - 18,049,853 - $ 7,066,939 $ - $ 18,049,853 $ - Net revenues Coal mining revenue $ 20,659,192 $ 17,686,052 $ 57,896,500 $ 36,944,180 Coal wholesale revenue 11,158,461 3,775,158 21,728,398 11,847,306 Coking revenue 7,370,934 8,370,049 22,138,270 8,719,537 Coal washing revenue 33,772,936 8,125,004 94,928,894 17,672,966 Less intersegment revenues (7,066,939) - (18,049,853) - $ 65,894,584 $ 37,956,263 $ 178,642,209 $ 75,183,989 Net income attributable to L&L Coal mining $ 10,714,862 $ 9,639,777 $ 29,355,763 $ 19,130,312 Coal wholesale 630,008 417,634 1,495,816 1,115,702 Coking 849,776 757,982 2,671,069 782,573 Coal washing 3,093,659 389,497 8,673,779 1,028,067 Parent Company (1,646,764) ) (2,857,618) $ 12,584,630 $ 9,558,125 $ 34,584,003 $ 19,199,035 Depreciation expense Coal mining $ 898,849 $ 737,391 $ 3,682,229 $ 1,509,792 Coal wholesale 135,674 156,626 370,156 226,243 Coking 75,937 104,703 726,527 125,911 Coal washing 270,925 60,114 781,569 340,488 Parent Company 108,743 59,007 422,783 134,642 $ 1,490,128 $ 1,117,841 $ 5,983,264 $ 2,337,076 Total assets Coal mining $ 107,342,023 $ 73,556,402 $ 107,342,023 $ 73,556,402 Coal wholesale 16,202,458 15,623,743 16,202,458 15,623,743 Coking 9,068,552 10,444,312 9,068,552 10,444,312 Coal washing 32,354,311 5,996,526 32,354,311 5,996,526 Parent Company (intercompany) 11,166,018 5,885,649 5,885,649 $ 176,133,362 $ 111,506,632 $ 176 ,133,362 $ 111,506,632 NOTE 25 . SUBSEQUENT EVENTS The Company invested $4.4 million in Bowie Resources, LLC, which owns and operates the Bowie Mine, a Colorado-based coal mine (Bowie) by January 31, 2011 and subsequently invested 2.6 million. Total Investment to Bowie was approximate $7 million as of March 13, 2011. 23 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements. All forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. Forward-looking statements usually contain the words estimate, anticipate, believe, expect, or similar expressions, and are subject to numerous known and unknown risks and uncertainties. In evaluating such statements, prospective investors should carefully review various risks and uncertainties identified in this Report, including the matters set forth under the captions Risk Factors and in the Companys other filings with the U.S. Securities and Exchange Commission (SEC). These risks and uncertainties could cause the Companys actual results to differ materially from those indicated in the forward-looking statements. The Company undertakes no obligation to update or publicly announce revisions to any forward-looking statements to reflect future events or developments. Although forward-looking statements in this Quarterly Report on Form 10-Q reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties, and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the heading Risk Factors in Item 1A, as well as those discussed elsewhere in this Quarterly Report. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Quarterly Report. We file reports with the SEC. You can read and copy any materials we file with the SEC at the SECs Public Reference Room, 100 F. Street, NE, Washington, D.C. 20549 on official business days during the hours of 10 a.m. to 3 p.m. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including the Company. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Quarterly Report. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Quarterly Report, which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. When we use the terms "we," "us," "our," "L & L," and "the Company," we mean L & L ENERGY, INC. a Nevada corporation, and its subsidiaries. Overview We currently operate three mines, three coal washing facilities, one coking and one coal wholesale operation in China. Although China has substantial coal resources, the industry is fragmented and inefficient including many small companies who lack economies of scale to maximize capacity. Chinas mining companies have been unable to produce enough coal to meet Chinas growing coal demand, and as a result, the government has implemented a policy of consolidation to increase capacity and improve efficiency and safety. We acquire small mines that lack the capital and management expertise to expand to the 300,000 tons a year minimum production required. We have successfully integrated and expanded three mines, all of which are well on their way to meeting the 300,000 tons a year minimum. We are confident that our acquisition strategy policy will continue and create more acquisition opportunities for us. 24 Currently 70% of Chinas energy is produced from coal resulting in China consuming over 40% of the worlds coal. It is estimated that demand will continue to increase for several decades, thus producing a favorable business environment for ongoing operations. We plan to continue leveraging on our in-China experience, U.S. management skills, and U.S. accounting knowledge to become a leading coal energy company in the coal-rich Yunnan and Guizhou Provinces. We plan to expand our coal business two ways: first, through expansion of existing operations in accordance with the consolidation policy, and second, through continued acquisitions of operations that lack the capital and management skills to expand to meet the minimum capacity required by the government. Our operations are located in inland China, which is being developed at a faster rate than the coastal areas that have historically received most of the governments focus. We expect this development to expand the demand for our coal. We believe that Chinas safety and environmental regulations will continue to become more onerous and will raise the barriers to entry in the coal industry. We expect coal prices to continue to rise in calendar year 2011. Plan of Operations We engaged in and currently generate revenue from our coal mining, clean coal washing, coal consolidation, coking and wholesaling businesses in China, the world largest coal consuming nation. Despite China having substantial coal resources, due to a lack of organizational skills of the coal industry among other factors, Chinas mining companies cannot produce enough coal to meet Chinas domestic demand for coal. As the Chinese economy continues with its GDP growth at an estimated 8.7% in 2011 focusing on domestic consumption, we plan to continue to leverage on our fifteen years of in-country experience, U.S. management skills, and U.S. accounting knowledge to become a leading coal energy company not only in Yunnan Province, but also in Guizhou Province. We plan to expand our coal business by expanding upon our existing operations, and by acquiring other existing profit making coal companies following Chinas oligopoly policy that is aimed to eliminate small, inefficient coal mines and to favor efficient operations. We were able to continue increasing our operations during the current quarter ended on January 31, 2011 We plan to invite qualified U.S. mining executives and strategic partners to join in our management team and to facilitate its vertical integration in the coal industry. When we reach a certain size, we plan to gradually leverage on the vast U.S. coal (energy) resources to diversify our operational risks and to increase revenue. Results of Operations The following table presents our operating results as a percentage of our revenues for the periods indicated: Three Months Ended January 31, Nine Months Ended January 31, Amount % of Revenue Amount % of Revenue Amount % of Revenue Amount % of Revenue Revenues $ 100% $ 100% $ 100% $ 100% Cost of revenue 68% 58% 67% 54% Gross profit 32% 42% 33% 46% Operating costs & expense 7% 8% 8% 10% Interest income (expense) 0% 0% 0% 0% Other income (expense) 1% 2% 0% -1% Provision for income taxes 3% 5% 4% 4% Non-controlling interest 3% 4% 3% 7% Net income attributable to L&L $ 22% $ 27% $ 19% $ 26% 25 Revenue The following table presents revenues by operating segment: Three Months Ended Increase (Decrease) Nine Months Ended Increase (Decrease) Jan 31, to Revenues Jan 31, to Revenues $ % $ % Coal Mining $ $ $ 17% $ $ $ 57% Coal Wholesale 196% 83% Coal Coking -12% 154% Coal Washing 229% 335% Net Revenues $ $ $ 74% $ $ $ 138% In this quarter, our net revenues increased from $38.0 million during the nine months ended January 31 2010 to $65.9 million during the nine months ended January 31, 2011, representing approximately a 74% increase. Such increase was due primarily to our acquisitions completed during 2010. During the three months ended January 31, 2011, our coal mining net revenues increased by $2,973,140 approximately a 17% increase compared to the three months ended January 31, 2010. This sales increase was mainly due to the expansion of our mining operation. Coal washing revenue increased sharply in 2011 because we expanded the capacity of Hong Xing Coal Washing Facility. Coal Coking revenue decreased because we disposed of Hong Shen Coking Plant in the 4 th quarter of FY 2010. Gross Profit In this quarter, our gross profit decreased 42% to 32% compared to last year due to two factors. First, expansion into washing and coking are lower margin businesses, but vertical integration increases the overall value of the business and adds stability to the supply chain. Second, expansion of capacity and increases in safety standards on new acquisitions require up front investments. 26 Selling general & administrative Following a merger and acquisition in prior quarters, we were able to reduce costs and better able to use resources more efficiently, as a result of our selling general & administrative expense decreased from 6% to 5% as a percentage of our revenues for this quarter compared to last year. Provision for income taxes Three Months Ended Jan 31, Nine Months Ended Jan 31, Net income before income taxes Provision for income taxes Effective tax rate 12.88% 14.78% 13.80% 11.17% Our provision for income taxes increased from the three months ended Jan31, 2010 to the three months ended Jan 31, 2011, primarily as a result of increase in net income. Our effective tax rate increased from 11.17% during the nine months ended Jan31, 2010 to 13.80% during the nine months ended Jan31, 2011, primarily because our organization structure was operated under sole-proprietor that is subject to a lower tax rate, now our organization structure had been change to corporate level that is subject to a higher tax rate. Net Income Attributable to Common Stockholders The following table presents net income attributable to common stockholders: Three Months Ended Jan 31, Increase (Decrease) to Income Nine Months Ended Jan 31, Increase (Decrease) to Income $ % $ % Net income 30.94% 61.07% Less: Net income attributable to non-controlling interests 26.43% 5,375,850 (7.01)% Net income attributable to Common shareholders 15.72% 19,199,035 80.13% 27 Our net income attributable to non-controlling interest was $404,919 higher than prior year because we had a higher net income compared to last year. Change in Liquidity and Capital Resources The following factors affected the Companys liquidity and capital resources: Net cash provided by operating activities was $35,791,706 for the nine months ended January 31, 2011. For the nine months ended January 31, 2010, net cash flow provided by operating activities was $16,319,001. The cash improvement incurred during the current year is due to an increase in net income mainly due to the acquisition of the HongXing and ZoneLin operations under TNI and PYC under KMC. Net cash used in investing activities was $44,576,725 during the nine months ended January 31, 2011, compared to $ 22,215,000 used in investing activities during the same period in 2010. It shows an increase of cash used to the construction-in-progress and purchase of property and equipment. Net cash provided by financing activities was $5,348,982 during the nine months ended January 31, 2011, compared to $15,964,165 was used during the same period in 2010. The decrease was mainly due to the decrease in issuance of common stock. Off-Balance Sheet Arrangements: The Company does not have any off-balance sheet financing arrangements. Contractual Obligations As of January 31, 2011, we were contractually obligated to inject capital per our purchase agreements as follows: Total Less than 1 year 1-2 years 3-5 years After 5 years DaPuAn & SuTsong Mines $ 5,027,746 $ 0 $ 0 $5,027,746 $ 0 L&L Yunnan Tianneng Industry 4,000,000 0 0 0 Total $9,027,746 $ 0 $5,027,746 $ 0 Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make assumptions, estimates and judgments that affect the amounts reported, including the notes thereto, and related disclosures of commitments and contingencies, if any. We have identified certain accounting policies that are significant to the preparation of our financial statements. These accounting policies are important for an understanding of our financial condition and results of operation. Critical accounting policies are those that are most important to the portrayal of our financial conditions and results of operations and require management's difficult, subjective, or complex judgment, often as a result of the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods. Certain accounting estimates are particularly sensitive because of their significance to financial statements and because of the possibility that future events affecting the estimate may differ significantly from management's current judgments. We believe the following critical accounting policies involve the most significant estimates and judgments used in the preparation of our financial statements. Our critical accounting policies are discussed in  Management's Discussion and Analysis or Plan of Operation in our Annual Report on Form 10-K for the year ended April 30, 2010. Those critical accounting policies remained unchanged at January 31, 2011. 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk While our reporting currency is the U.S. Dollar, 100% of our consolidated revenues and consolidated costs and expenses are denominated in Renminbi (RMB).Substantially all of our assets are denominated in RMB. As a result, we are exposed to foreign exchange risk as our revenues and results of operations may be affected by fluctuations in the exchange rate between the U.S. Dollar and the RMB. If the RMB depreciates against the U.S. dollar, the value of our RMB revenues, earnings and assets as expressed in our U.S. dollar financial statements will decline. We have not entered into any hedging transactions in an effort to reduce our exposure to foreign exchange risk. Despite there being a coal shortage due to the continued growth of the Chinese economy, which has in turn led to upward movement of coal prices, market risks do exist if the market demand situation in China changes. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures Based on an evaluation under the supervision and with the participation of the Companys management, the Companys principal executive officer and principal financial officer have concluded that the Companys disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (Exchange Act) were effective as of January 31, 2011 to ensure that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is (i)recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms and (ii)accumulated and communicated to the Companys management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting We have been improving and strengthening our control processes to fully remedy weaknesses, if any, in internal controls over financial reporting and to ensure that all of our controls and procedures are adequate and effective. Any failure to implement and maintain improvements in the controls over our financial reporting could cause us to fail to meet our reporting obligations under the Securities and Exchange Commissions rules and regulations. Except for the affirmative changes discussed above, there have been no changes in our internal controls over financial reporting during the last quarterly period covered by this Quarterly Report on Form 10-Q that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. We will continue to monitor internal control over financial reporting and will modify or implement if necessary, any additional controls or procedures that may be required to ensure the continued integrity of our financial statements. Because of the inherent limitations, the Companys internal control over financial reporting may not prevent or detect misstatements.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 29 PART II  OTHER INFORMATION Item 1. Legal Proceedings We are not currently a party to any legal proceedings in material nature and we are not aware of any material pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 1A. Risk Factors You should carefully consider the risks described below together with the other information set forth in this Form 10-Q, which could materially affect our business, financial condition or future results. The risks described below are not the only risks facing our company. The risks described below are not the only ones that we face. Additional risks not presently known to us or that we currently deem immaterial may also affect our business, operating results and financial condition. Risks Relating to the Company and Its Business Our business and results of operations depend on the volatile Peoples Republic of China (PRC) domestic coal markets. Our business and operating results depend on the PRC domestic supply and demand for coal and coal products. The domestic coal markets are cyclical and have historically experienced pricing volatility, which reflects, among other factors, the conditions of the PRC and global economies and demand fluctuations in key industries that have high coal consumption. Difficult economic conditions have resulted in lower coal prices, which in turn negatively affect our operational and financial performance. The domestic and international coal markets are affected by supply and demand. The demand for coal is primarily affected by the global economy and the performance of power generation, chemical, metallurgy and construction materials industries. The availability and prices of alternative sources of energy, such as natural gas, oil, hydropower, solar and nuclear power also affect the demand for coal. The supply of coal, on the other hand, is primarily affected by the geographical location of coal reserves, the transportation capacity of coal transportation railways, the volume of domestic and international coal supplies and the type, quality and price of competitors coal. A significant rise in global coal supply or a reduction in coal demand may have an adverse effect on coal prices, which in turn, may reduce our profitability and adversely affect our business and results of operations. Our business is highly competitive and increased competition could reduce our sales, earnings and profitability. The coal business is highly competitive in China and we face substantial competition in connection with the marketing and sale of our products. Some of our competitors are well established, have greater financial, marketing, personnel and other resources, have been in business for longer periods of time than we have, and have products that have gained wide customer acceptance in the marketplace. The greater financial resources of our competitors will permit them to implement extensive marketing and promotional programs. We could fail to expand our market share, and could fail to maintain our current share. Increased competition could also result in overcapacity in the Chinese coal industry in general. The coal industry in China has experienced overcapacity in the past. During the mid-1970s and early 1980s, a growing coal market and increased demand for coal in China attracted new investors to the coal industry, spurred the development of new mines and resulted in added production capacity throughout the industry, all of which led to increased competition and lower coal prices. Similarly, an increase in future coal prices could encourage the development of expanded capacity by new or existing coal processors. Any overcapacity could reduce coal prices in the future and our profitability would be impaired. Our results of operations depend on our ability to acquire new coal mines and other coal-related businesses. The recoverable coal reserves in mines decline as coal is extracted from them. Our ability to significantly increase our production capacity at existing mines requires that we prove additional reserves and secure approvals from the government for increased production. We will also depend on acquiring new mines. Our existing mines are the DaPuAn, SuTsong and Ping Yi Coal Mines. The coal related business in China is heavily regulated by the PRC government. The Companys acquisition of new mines of PRC coal companies and the procurement of related licenses and permits are subject to PRC Government approval. Delays in securing or failure to secure relevant PRC Government approvals, licenses or permits, as well as any adverse change in government policies, may hinder our expansion plans, which may materially and adversely affect our profitability and growth prospects. We cannot assure you that our future expansion or investments will be successful. 30 We cannot assure you that we will be able to identify suitable acquisition targets or acquire these targets on competitive terms and in a timely manner. We may not be able to successfully develop new coal mines or expand our existing ones in accordance with our development plans or at all. We may also fail to acquire or develop additional coal washing and coking facilities in the future. Failure to successfully acquire suitable targets on competitive terms, develop new coal mines or expand our existing coal mines could have an adverse effect on our competitiveness and growth prospects. If we fail to obtain additional financing we will be unable to execute our business plan. As we continue to grow quickly, we require capital infusions from the capital market. Under our current business strategy, our ability to grow may depend on the availability of additional funds, suitable acquisition targets at an acceptable cost, and working capital. Our ability to compete effectively, to reach agreements with acquisition targets on commercially reasonable terms, to secure critical financing and to attract professional managers is critical to our success. Despite our recent financings, we may need additional funds to make future acquisitions, continue improving our current coal mines and other coal processing facilities, and to obtain regulatory approvals for our operations. Should such needs arise, we intend to seek additional funds through public or private equity or debt financing, strategic transactions and/or from other sources. However, there are no assurances that future funding will be available on favorable terms or at all. If additional funding is not obtained, we will need to reduce, defer or cancel development programs, planned initiatives or overhead expenditures, to the extent necessary. The failure to fund our capital requirements would have a material adverse effect on our business, financial condition and results of operations. Further, the benefits of an acquisition may take considerable time to develop and we cannot assure investors that any particular acquisition or joint venture will produce the intended benefits. Moreover, the identification and completion of these transactions may require us to expend significant management time and effort and other resources. Coal reserve estimates may be materially different from reserves that we may actually recover The coal reserves disclosed for the mines from which we have the right to extract coal are the estimated quantities (based on applicable reporting regulations) that under present and anticipated conditions have the potential to be economically mined and processed. There are numerous uncertainties inherent in estimating quantities of coal reserves and in projecting potential future rates of coal production including many factors beyond our control. In addition, reserve engineering is a subjective process of estimating underground deposits of reserves that cannot be measured in an exact manner and the accuracy of any reserve estimate is a function of the quality of available data and engineering and geological interpretation and judgment. Estimates of different engineers may vary and results of our mining/drilling and production subsequent to the date of an estimate may justify revision of estimates. Reserve estimates may require revision based on actual production experience and other factors. In addition, several factors including the market price of coal, reduced recovery rates or increased production costs due to inflation or other factors may render certain estimated proved and probable coal reserves uneconomical to exploit and may ultimately result in a restatement of reserves. This may have a material adverse effect on our business, operating results, cash flows and financial condition. Our business operations may be adversely affected by present or future environmental regulations, and coal industry standards. As a Chinese producer of coal products, we are subject to significant, extensive and increasingly stringent environmental protection laws and governmental regulations on coal standards, and safety requirements. These laws and regulations: impose fees for the discharge of waste substances, pollutants; require provisions for reclamation and rehabilitation; impose fines for serious environmental offenses; and 31 authorize the PRC Government to close down any facility that it determines has failed to comply with environmental regulations, operating standards, and suspend any coal operations that cause excessive environmental damage. Our coal mining, washing and coking operations meet all the existing China environmental and safety standards. Most of our operations are based on traditional, old coal extraction and processing techniques, which are popular in China, and which produce waste water, gas emissions and solid waste materials. The PRC Government has tightened enforcement of applicable laws and regulations and adopted more stringent environmental standards, and operational standards. Our budgeted amount for environmental regulatory compliance may not be sufficient, and we may need to allocate additional funds for this purpose. If we fail to comply with current or future environmental laws and regulations, we may be required to pay penalties or fines or take corrective actions, any of which may have a material adverse effect on our business operations and financial condition. China is a signatory to the 1992 United Nations Framework Convention on Climate Change and the 1997 Kyoto Protocol, which are intended to limit greenhouse gas emissions. On March 14, 2006, the PRC Government released the outline of the Eleventh Five-Year Plan for National Economic and Social Development, which sets goals to decrease the amount of energy consumed per unit of GDP by 20 percent and to reduce the emission of certain major pollutants by ten percent. In addition, recent discussions between the Chinese government and U.S. government on clean energy initiatives, including the reduction of CO2 levels and the use low-carbon coal, which initiatives may be incorporated in the Twelfth Five-Year Plan for National Economic and Social Development, may have significant effects on our business operations. If efforts to reduce energy consumption, to use low-carbon coal, and to control greenhouse gas emissions reducing coal consumption, our revenue would decrease and our business would be adversely affected. We depend on key persons and the loss of any key person could adversely affect our operations. The future success of our investments in China is dependent on our management team, including Mr. Dickson V. Lee, our Chairman and Chief Executive Officer, Mr. Clayton Fong, our Executive Vice President of US operations, and managers who are multi-lingual, understand cultural differences, and are adept at doing business internationally. If one or more of our key personnel are unable or unwilling to continue in their present positions, we may not be able to easily replace them, and we may incur additional expenses to recruit and train new personnel. The loss of our key personnel could severely disrupt our business and its financial condition and results of operations could be materially and adversely affected. Furthermore, since the industries we invest in are characterized by high demand and intense competition for talent, we may need to offer higher compensation and other benefits in order to attract and retain key personnel in the future. We cannot assure our investors that we will be able to attract or retain the key personnel needed to achieve our business objectives. Currently, only Mr. Lee is covered by a one-year term accident insurance policy in China, which is paid for by the Company. Although we currently do not maintain key person life insurance for any of its key personnel, we are in a process of obtaining a key person life insurance package for Mr. Lee and we expect to obtain such insurance policy in 2011. We may suffer losses resulting from industry-related accidents and lack of insurance. We operate coal mines and related facilities that may be affected by water, gas, fire or structural problems and earthquakes. As a result, we, like other companies operating coal mines, have experienced accidents that have caused property damage and personal injuries. Although the Company continuously reviews its existing operational standards, including insurance coverage, and it has implemented safety measures, fire training at our mining operations and provided on-the-job training for our employees and workers, there can be no assurance that industry-related accidents and earthquakes will not occur in the future. The insurance industry in China is still in its developmental stage and the Chinese insurance companies offer only limited business insurance products. We currently only have work-related injury insurance for our employees at the DaPuAn, SuTsong and Ping Yi Mines, and limited accident insurance for staff working in China. Any uninsured losses and liabilities incurred by us could have a material adverse effect on our financial condition and results of operations. Disruptions to the Chinese railway transportation system and the other limited modes of transportation by which we deliver our products may adversely affect our ability to sell our coal products. A substantial portion of the coal products we sell is transported to our customers by the Chinese national railway system. As the railway system has limited transportation capacity and cannot fully satisfy coal transportation requirements, discrepancies between capacity and demand for transportation exist in certain areas of the PRC. No assurance can be given that we will continue to be allocated adequate railway transport capacity or acquire adequate rail cars, or that we will not experience any material delay in transporting our coal as a result of insufficient railway transport capacity or rail cars. 32 Some of our business operations depend on a single transportation carrier or a single mode of transportation to deliver our coal products. Disruption of any of these transportation services due to weather-related problems, flooding, drought, accidents, mechanical difficulties, strikes, lockouts, bottlenecks, and other events could temporarily impair our ability to supply coal to our customers. Our transportation providers may face difficulties in the future that may impair our ability to supply coal to our customers, resulting in decreased revenues. Our continued operations of coal mines are dependent on our ability to obtain and maintain mining licenses and other PRC government approvals for our mining operations. Unlike land in the United States, much of which is owned by private individuals, the land and underlying minerals in China belongs to the Chinese government and is only leased to lessees such as the Company on a long-term basis, ranging from 40 to 70 years. Like land in China, coal reserves are owned by the Chinese government, which issues a mining license when the government leases exclusive mining rights to a mining operator on a long term basis (normally 50 years). This license allows the mining operators to operate and extract coal from the mine. Thus, coal mining licenses are the exclusive evidence for approval of a coal mines mining rights by the Chinese government. The government charges all mining operators an upfront fee plus a surcharge ranging from 2%-3% of the value of the coal excavated from the ground. The coal industry in China is heavily regulated by the government for safety and operational reasons. Several licenses and permits are required in order to operate a coal mine. These licenses and permits, once issued, are reviewed typically once a year. Our ownership structure is subject to regulatory controls, approvals and timely payments in connection with our acquisitions. Failure to obtain such approvals or to timely remit required payments may cause the unwinding of our acquisitions. On October 21, 2005, the PRC State Administration of Foreign Exchange ("SAFE") issued a new circular ("Circular 75"), effective November 1, 2005, which repealed Circular 11 and Circular 29, which previously required Chinese residents to seek approval from SAFE before establishing any control of a foreign company or transfer of China-based assets or equity for the shares of the foreign company. SAFE also issued a news release about the issuance of its Circular 75 to make it clear that Chinas national policies encourage the efforts by Chinese private companies and high technology companies to obtain offshore financing. Circular 75 confirmed that the uses of offshore special purpose vehicles (SPV) as holding companies for PRC investments are permitted as long as proper foreign exchange registrations are made with SAFE. As China starts to develop its legal system, additional legal, administrative, and regulatory rules and regulations may be enacted, and the Company may become subject to the additional rules and regulation applicable to the Companys Chinese subsidiaries. Our subsidiaries KMC and TNI have been registered as American subsidiaries, and all required capital contributions have been made into them. We are also in the process of registering our equity ownership interest in the DaPuAn and SuTsong Mines with the Chinese government, under the provisional name L & L Coal Partners through a nominee who is a Chinese citizen that holds our equity ownership in trust for the benefit of the Company under an agency agreement executed in April 2008. Because this equity will be held by a nominee, no SAFE approval is necessary for it. The Company believes that Circular 75 and other related Circulars or regulations may likely be further clarified by SAFE, in writing or through oral comments by officials from SAFE, or through implementation by SAFE in connection with actual transactions. However, failure by the Company to obtain the required PRC government approvals for the Companys acquisitions or failure to remit all of the required payments for acquisitions may lead to such acquisitions being deemed void or the unwinding of such acquisitions. Should this occur, we may seek to acquire the equity interest of our subsidiaries through other means, although we cannot guarantee that we will do so, nor can we guarantee that we will be successful if we do. Risks inherent to mining could increase the cost of operating our business. Our coal mining operations are subject to conditions beyond our control that can delay coal deliveries or increase the cost of mining at particular mines for varying lengths of time. These conditions include weather and natural disasters, unexpected maintenance problems, key equipment failures, variations in coal seam thickness, variations in the amount of rock and soil overlying the coal deposit, variations in rock and other natural materials and variations in geologic conditions. 33 As with all underground coal mining companies, our operations are affected by mining conditions such as a deterioration in the quality or thickness of faults and/or coal seams, pressure in mine openings, presence of gas and/or water inflow and propensity to spontaneous combustion, as well as operational risks associated with industrial or engineering activity, such as mechanical breakdowns. Although we have conducted geological investigations to evaluate such mining conditions and adapt our mining plans to address them, there can be no assurance that the occurrence of any adverse mining conditions would not result in an increase in our costs of production, a reduction of our coal output or the temporary suspension of our operations. Underground mining is also subject to certain risks such as methane outbursts and accidents caused by roof weakness and ground-falls. There can be no assurance that the occurrence of such events or conditions would not have a material adverse impact on our business and results of operations. Risks Related to Doing Business in China Our Chinese operations pose certain risks because of the evolving state of the Chinese economy, political, and legislative and regulatory systems. Changes in the interpretations of existing laws and the enactment of new laws may negatively impact our business and results of operation. Although our principal executive office is located in Seattle, Washington, all of our current coal business operations are conducted in China. Accordingly, our results of operations, financial condition and prospects are subject to economic, political and legal developments in China. Chinas economy differs from the economies of most developed countries in many respects, including its levels of government involvement, level of development, growth rate, control of foreign exchange and allocation of resources. Doing business in China involves various risks including internal and international political risks, evolving national economic policies, governmental policy on coal industry, as well as financial accounting standards, expropriation and the potential for a reversal in economic conditions. Since the late 1970s, the Chinese government has been reforming its economic system. These policies and measures may from time to time be modified or revised. While the Chinese economy has experienced significant growth in the past 20 years, growth has been uneven across different regions and among various economic sectors of China. Furthermore, while the Chinese government has implemented various measures to encourage economic development and guide the allocation of resources, some of these measures may also have a negative effect on us. For example, our financial condition and results of operations may be adversely affected by government control over capital investments or changes in tax regulations that are applicable to us. Also, since early 2004, the Chinese government has implemented certain measures to control the pace of economic growth including certain levels of price controls on raw coking coal. Such controls could cause our margins to be decreased. In addition, such measures may cause a decrease in the level of economic activity in China, which in turn could adversely affect our results of operations and financial condition. Adverse changes in economic policies of the Chinese government or in the laws and regulations, if any, could have a material and adverse effect on the overall economic growth of China, and could adversely affect our business operations. There are substantial uncertainties regarding the application of Chinese laws, especially with respect to existing and future foreign investments in China. Despite China having its own securities laws and regulators, the Chinese legal system is in a developmental stage and has historically not enforced its Chinese securities law as rigidly as their U.S. counterparts. The interpretation and application of existing Chinese laws, regulations and policies, and the stated positions of the Chinese authorities may change and possible new laws, regulations or policies will impact our business and operations. Because of the evolving nature of the law, it will be difficult for us to manage and plan for changes that may arise. Chinas judiciary is relatively inexperienced in enforcing corporate and commercial law, resulting in significant uncertainty as to the outcome of any litigation in China. Consequently, there is a risk that should a dispute arise between the Company and any party with whom the Company has entered into a material agreement in China, the Company may be unable to enforce such agreements under the Chinese legal system. Chinese law will govern almost all of the Company's acquisition agreements, many of which may also require the approval of Chinese government agencies. Thus, the Company cannot assure investors that the target business will be able to enforce any of the Companys material agreements or that remedies will be available outside China. Our business is and will continue to be subject to central, provincial, local and municipal regulation and licensing in China. Compliance with such regulations and licensing can be expected to be a time-consuming, expensive process. Compliance with foreign country laws and regulations affecting foreign investment, business operations, currency exchange, repatriation of profits, and taxation, will increase the risk of investing in our stock. 34 We may have to incur unanticipated costs because of the unpredictability of the Chinese legal system. The Chinese legal system has many uncertainties. The Chinese legal system is based on written statutes. Prior court decisions may be cited for reference but have limited precedential value. Since 1979, Chinese legislation and regulations have enhanced the protections afforded to various forms of foreign investments in China. However, China has not developed a fully integrated legal system and recently-enacted laws and regulations may not sufficiently cover all aspects of economic activities in China. In particular, because these laws and regulations are relatively new, and because of the limited volume of published decisions and their nonbinding nature, the interpretation and enforcement of these laws and regulations involve uncertainties. In addition, the Chinese legal system is based in part on government policies and internal rules (some of which are not published on a timely basis or at all) that may have a retroactive effect. As a result, we may not be aware of our violation of these policies and rules until sometime after the violation. In addition, any litigation in China may be protracted and result in substantial costs and diversion of resources and management attention. It will be difficult for any shareholder to commence a legal action against our executives. Most of our assets are located in China. Because our directors and officer(s) reside both within and outside of the United States, it may be difficult for an investor to enforce his or her rights against them or to enforce United States court judgments against them if they live outside the United States. Most of the Company's assets are located in China, outside of the United States. Additionally, the Company plans to continue acquiring other energy-related entities in China in the future. It may therefore be difficult for investors in the United States to enforce their legal rights, to effect service of process upon the Company or the Company's directors or officers, or to enforce judgments of United States courts predicated upon civil liabilities and criminal penalties on the Company or the Company's directors and officers under federal securities laws. Moreover, China currently does not have treaties with the United States or many other countries providing for the reciprocal recognition and enforcement of judgments of courts. Our industry is heavily regulated and we may not be able to remain in compliance with all such regulations and we may be required to incur substantial costs in complying with such regulation. We are subject to extensive regulation by Chinas Mining Ministry, and by other provincial, county and local authorities in jurisdictions in which our products are processed or sold, regarding the processing, storage, and distribution of our product. Our processing facilities are subject to periodic inspection by national, province, county and local authorities. We may not be able to comply with current laws and regulations, or any future laws and regulations. To the extent that new regulations are adopted, we will be required to adjust our activities in order to comply with such regulations. We may be required to incur substantial costs in order to comply. Our failure to comply with applicable laws and regulations could subject us to civil remedies, including fines, injunctions, recalls or seizures, as well as potential criminal sanctions, which could have a material and adverse effect on our business, operations and finances. Changes in applicable laws and regulations may also have a negative impact on our sales. The government regulation of our operations imposes additional costs on us, and future regulations could increase those costs or limit our ability to crush, clean and process coking coal. Chinas central, provincial and local authorities regulate the coal mining industry with respect to matters such as employee health and safety, permitting and licensing requirements, air quality standards, water pollution, plant and wildlife protection, reclamation and restoration of mining properties after mining is completed, the discharge of materials into the environment, surface subsidence from underground mining and the effects that mining has on groundwater quality and availability. We are required to prepare and present to Chinas central, provincial and local authorities data pertaining to the effect or impact that any proposed processing of coal may have upon the environment. The costs, liabilities and requirements associated with these regulations may be costly and time-consuming and may delay commencement, expansion or continuation of our coal processing operations. The possibility exists that new legislation and/or regulations and orders may be adopted that may materially and adversely affect our operations, our cost structure and/or our customers ability to use coal. New legislation or administrative regulations (or judicial interpretations of existing laws and regulations), including proposals related to the protection of the environment that would further regulate and tax the coal industry, may also require us and our customers to change operations significantly or incur increased costs. Certain sales agreements contain provisions that allow a purchaser to terminate its contract if legislation is passed that either restricts the use or type of coal permissible at the purchasers plant or results in specified increases in the cost of coal or its use. These factors and legislation, if enacted, could have a material adverse effect on our financial condition and results of operations. We are subject to currency fluctuations from our Chinese operations and fluctuations in the exchange rate may negatively affect our expenses and results of operations, as well as the value of our assets and liabilities. 35 Effective July 21, 2005, The Peoples Bank of China announced that the Renminbi (RMB) exchange rate regime changed from a fixed rate of exchange based upon the U.S. dollar to a managed floating exchange rate regime based upon market supply and demand of a basket of currencies. On July 26, 2005, the exchange rate against the Renminbi was adjusted to 8.11 Renminbi per U.S. dollar from 8.28 Renminbi per U.S. dollar, which represents an adjustment of approximately two percent. As of January 4, 2011, Renminbi appreciated to approximately RMB 6.83 per U.S. Dollar. It is expected that the revaluation of the Renminbi and the exchange rate of the Renminbi may continue to change in the future. Fluctuations in the exchange rate between the Chinese RMB and the United States dollar could adversely affect our operating results. Results of our business operations are translated at average exchange rates into United States Dollars for purposes of reporting results. As a result, fluctuations in exchange rates may adversely affect our expenses and results of operations as well as the value of our assets and liabilities. Fluctuations may adversely affect the comparability of period-to-period results. We do not use hedging techniques to eliminate the effects of currency fluctuations. Thus, exchange rate fluctuations could have a material adverse impact on our operating results and stock prices. Risks Related To Corporate and Stock Matters The market price for our stock may be volatile. The market price for our stock may be volatile and subject to wide fluctuations in response to factors including the following:  actual or anticipated fluctuations in our quarterly operating results;  changes in financial estimates by securities research analysts;  conditions in coal energy markets;  changes in the economic performance or market valuations of other coal energy companies;  announcements by us or our competitors of new products, acquisitions, strategic partnerships, joint ventures or capital commitments;  addition or departure of key personnel;  fluctuations of exchange rates between RMB and the U.S. dollar;  intellectual property litigation; and  general economic or political conditions in China. In addition, the securities market has from time to time experienced significant price and volume fluctuations that are not related to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our stock. Our corporate actions are substantially influenced by our principal stockholders and affiliated entities. Our management members and their affiliated entities own or have the beneficial ownership right to approximately 33 % of our outstanding common shares, representing approximately 33 % of our voting power. These stockholders, acting individually or as a group, could exert substantial influence over matters such as electing directors and approving mergers or other business combination transactions. In addition, because of the percentage of ownership and voting concentration in these principal stockholders and their affiliated entities, elections of our board of directors will generally be within the control of these stockholders and their affiliated entities. While all of our stockholders are entitled to vote on matters submitted to our stockholders for approval, the concentration of shares and voting control presently lies with these principal stockholders and their affiliated entities. As such, it would be difficult for stockholders to propose and have approved proposals not supported by management. There can be no assurances that matters voted upon by our officers and directors in their capacity as stockholders will be viewed favorably by all stockholders of the company. If we issue additional shares in the future, this may result in dilution to our existing stockholders. Our articles of incorporation, as amended, authorize the issuance of 120,000,000 shares of common stock and 2,500,000 shares of preferred stock. Our board of directors has the authority to issue additional shares up to the authorized capital stated in the articles of incorporation. Our board of directors may choose to issue some or all of such shares to acquire one or more businesses or to provide additional financing in the future. The issuance of any such shares may result in a reduction of the book value or market price of the outstanding shares of our common stock. If we do issue any such additional shares, such issuance also will cause a reduction in the proportionate ownership and voting power of all other stockholders. Further, any such issuance may result in a change of control of our Company. 36 The Companys business strategy calls for strategic acquisitions of other coal-related businesses. It is anticipated that future acquisitions will require cash and issuances of our capital stock, including our common stock, warrants, preferred shares, or convertible bonds in the future. To the extent we are required to pay cash for any acquisition, we anticipate that we would be required to obtain additional equity and/or debt financing from either the public sector, or private financing. Equity financing would result in dilution for our stockholders. Stock issuances and equity financing, if obtained, may not be on terms favorable to us, and could result in dilution to our stockholders at the time(s) of these stock issuances and equity financings. The authorized preferred stock constitutes what is commonly referred to as "blank check" preferred stock. This type of preferred stock allows the Board of Directors to divide the preferred stock into series, to designate each series, to fix and determine separately for each series any one or more relative rights and preferences and to issue shares of any series without further stockholder approval. Preferred stock authorized in series allows our Board of Directors to hinder or discourage an attempt to gain control of us by a merger, tender offer at a control premium price, proxy contest or otherwise. Consequently, the preferred stock could entrench our management. In addition, the market price of our common stock could be materially and adversely affected by the existence of the preferred stock. Stockholders should have no expectation of any dividends. The holders of our common stock are entitled to receive dividends when, as and if declared by the board of directors out of funds legally available therefore. To date, we have not declared nor paid any cash dividends. The board of directors does not intend to declare any dividends in the foreseeable future, but instead intends to retain all earnings, if any, for use in our business operations. Payment of dividends in the PRC is subject to limitations. We may not be able to pay dividends to our stockholders. We conduct all of our business through our consolidated subsidiaries incorporated in the PRC. We may rely on dividends paid by these consolidated subsidiaries for our cash needs, including funds necessary to pay any dividends and other cash distributions to our stockholders, and may serve debt we may incur and to pay our possible operating expenses. The payment of dividends by entities established in the PRC is subject to limitations. Regulations in the PRC currently permit payment of dividends only out of accumulated profits as determined in accordance with accounting standards and regulations in the PRC. Each of our PRC subsidiaries, including wholly foreign-owned enterprises and joint venture enterprises is also required to set aside certain amount of its after-tax profit based on PRC accounting standards each year to its general reserves or statutory capital reserve fund until possible, the aggregate amount of such reserves reaches 50% of its respective registered capital. Our statutory reserves are not distributable as loans, advances or cash dividends. In addition, if any of our PRC subsidiaries incurs debt on its own behalf in the future, the instruments governing the debt may restrict its ability to pay dividends or make other distributions to us. As of April 30, 2010, our PRC subsidiaries had not allocated to these reserves. Any limitations on the ability of our PRC subsidiaries to transfer funds to us may materially and adversely limit our ability to grow, make investments or acquisitions that could be beneficial to our business, pay dividends and otherwise fund and conduct our business. In addition, under a new PRC tax law that became effective in January 2008 and the Arrangement between the PRC and the Hong Kong Special Administrative Region on the Avoidance of Double Taxation and Prevention of Fiscal Evasion, or the Double Taxation Arrangement, which became effective on January 1, 2007, dividends from our PRC subsidiaries paid to us through our Hong Kong subsidiary may also be subject to a withholding tax at a rate of 5%. The withholding tax on dividends may be exempted or reduced by the State Council of the PRC. Furthermore, the ultimate tax rate will be determined by treaty between the PRC and the tax residence of the holder of the PRC subsidiary. We are actively monitoring the proposed withholding tax and are evaluating appropriate organizational changes to minimize the corresponding tax impact. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud. We are subject to reporting obligations under the U.S. securities laws. The SEC, as required by Section 404 of the Sarbanes-Oxley Act of 2002, adopted rules requiring every public company to include a management report on such companys internal controls over financial reporting in its Annual Report, which contains managements assessment of the effectiveness of our internal controls over financial reporting. In addition, beginning with our Annual Report for the year ending April 30, 2010, an independent registered public accounting firm must attest to and report on managements assessment of the effectiveness of our internal controls over financial reporting. Our management may conclude that our internal controls over our financial reporting are not effective. Moreover, even if our management concludes that our internal controls over financial reporting are effective, our independent registered public accounting firm may still decline to attest to our managements assessment or may issue a report that is qualified if it is not satisfied with our controls or the level at which our controls are documented, designed, operated or reviewed, or if it interprets the relevant requirements differently from us. Our reporting obligations as a public company will place a significant strain on our management, operational and financial resources and systems for the foreseeable future. Effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent fraud. As a result, our failure to achieve and maintain effective internal controls over financial reporting could result in the loss of investor confidence in the reliability of our financial statements, which in turn could harm our business and negatively impact the trading price of our stock. Furthermore, we anticipate that we will incur considerable costs and use significant management time and other resources in an effort to comply with Section 404 and other requirements of the Sarbanes-Oxley Act. We also expect these developments will make it more difficult and more expensive for the Company to attract and retain additional members to the Board of Directors (both independent and non-independent), and additional executives. 37 New governmental regulation relating to greenhouse gas emissions may subject us to significant new costs and restrictions on our operations Climate change is receiving increasing attention worldwide. Many scientists, legislators and others attribute climate change to increased levels of greenhouse gases, including carbon dioxide, which has led to significant legislative and regulatory efforts to limit greenhouse gas emissions. There are bills pending in Congress that would regulate greenhouse gas emissions through a cap-and-trade system under which emitters would be required to buy allowances to offset emissions of greenhouse gas. In addition, several states are considering various greenhouse gas registration and reduction programs. Certain of our manufacturing plants use significant amounts of energy, including electricity and gas, and emit amounts of greenhouse gas are likely to be affected by existing proposals. Greenhouse gas regulation could increase the price of the electricity we purchase, increase costs for our use of natural gas, potentially restrict access to or the use of natural gas, require us to purchase allowances to offset our own emissions or result in an overall increase in our costs of raw materials, any one of which could significantly increase our costs, reduce our competitiveness in a global economy or otherwise negatively affect our business, operations or financial results. While future emission regulation appears likely, it is too early to predict how this regulation will affect our business, operations or financial results Item 1B. Unresolved Staff Comments Currently, we are in process of answering the S-1 reviewing comments. The S-1 was submitted to the SEC for resale purposes for the prior fund raising activities. There are 36 questions from the SEC which are in the process of being answered. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Reserved This item was removed and reserved pursuant to SEC Release No. 33-9089A issued on February 23, 2010. Item 5. Other Information None. 38 Item 6. Exhibits Exhibit number Description Certification by the Chief Executive Officer pursuant to Rule 13a-14(a)or 15d-14(a) Certification by the Chief Financial Officer pursuant to Rule 13a-14(a)or 15d-14(a) Certification of the Chief Executive Officer pursuant 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. L & L ENERGY, INC. Date: March 14, 2011 By: /S/ Dickson V. Lee Name: Dickson V. Lee, CPA Title: CEO EXHIBIT 31.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER I, Dickson V Lee, certify that: 1. I have reviewed this quarterly report on Form 10-Q of L&L Energy, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the Registrant as of, and for, the periods presented in this report; 4. The Registrants other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the Registrant and have: 39 a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report, based on such evaluation; and d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrants other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of registrant's board of directors (or persons performing the equivalent functions): a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. L&L ENERGY, INC. Date: March 14, 2011 By: /S/ Dickson V. Lee Name: Dickson V. Lee, CPA Title: CEO EXHIBIT 31.2 CERTIFICATIONS OF ACTING CHIEF FINANCIAL OFFICER I, David Lin, certify that: 1. I have reviewed this quarterly report on Form 10-Q of L&L Energy, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrants other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have: 40 a)Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and d) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of registrant's board of directors (or persons performing the equivalent functions): a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. L&L ENERGY, INC. Date: March 14, 2011 By: /S/ David Lin Name: David Lin, CPA Title: Acting CFO EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q of L&L Energy, Inc. (the Registrant) for the period ended January 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Dickson V. Lee, Chief Executive Officer of the Registrant, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge based upon the review of the Report: 1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 as amended, and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. L&L ENERGY, INC. Date: March 14, 2011 By: /S/ Dickson V. Lee Name: Dickson V. Lee, CPA Title: CEO 41 EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q of L&L Energy, Inc. (the Registrant) for the period ended January 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, David Lin, Acting Chief Financial Officer of the Registrant, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge based upon a review of the Report: 1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 as amended, and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. L&L ENERGY, INC. Date: March 14, 2011 By: /S/ David Lin Name: David Lin, CPA Title: Acting CFO 42
